October 11, 2011 ATTORNEYS AT LAW , SUITE 3800 MILWAUKEE, WISCONSIN53202-5306 414.271.2400 TEL 414.297.4900FAX www.foley.com WRITER’S DIRECT LINE pfetzer@foley.com EMAIL CLIENT/MATTER NUMBER 041754-0130 VIA EDGAR SYSTEM Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: PL Capital Group – Preliminary Proxy Materials Related to HF Financial Corp. Ladies and Gentlemen: We are writing on behalf of the PL Capital Group.The PL Capital Group currently consists of the following (collectively, “PL Capital Group”): Financial Edge Fund, L.P., a Delaware limited partnership; Financial Edge-Strategic Fund, L.P., a Delaware limited partnership; PL Capital/Focused Fund, L.P., a Delaware limited partnership; PL Capital, LLC, a Delaware limited liability company; PL Capital Advisors, LLC, a Delaware limited liability company; Goodbody/PL Capital, L.P., a Delaware limited partnership; Goodbody/PL Capital, LLC, a Delaware limited liability company; John W. Palmer; Richard J. Lashley; Beth R. Lashley; Robin Lashley and PL Capital Defined Benefit Pension Plan, a pension plan for PL Capital, LLC and its managing members.The PL Capital Group, Kevin V. Schieffer and the Kevin V. Schieffer Grantor Retained Annuity Trust are participants in the PL Capital Group’s solicitation to elect two directors to the board of directors of HF Financial Corp. (“HF Financial”).On behalf of the PL Capital Group, we are transmitting for filing pursuant to Rule 14a-6 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the PL Capital Group’s preliminary proxy statement and form of preliminary proxy (under the cover page required by Rule 14a-6(m) and Schedule 14A of the Exchange Act) for use in conjunction with the 2011 annual meeting of shareholders of HF Financial (the “Annual Meeting”). The only substantive matters to be considered at the Annual Meeting of which the PL Capital Group is aware are: (1) a proposal to elect three directors; and (2) the ratification of the appointment of Eide Bailly, LLP as the independent registered public accounting firm for the fiscal year ending June 30, 2012. If you have any questions or comments regarding this filing, please call Peter D. Fetzer at (414)297-5596. Very truly yours, /s/ Peter D. Fetzer Peter D. Fetzer Enclosures BOSTON BRUSSELS CHICAGO DETROIT JACKSONVILLE LOS ANGELES MADISON MIAMI MILWAUKEE NEW YORK ORLANDO SACRAMENTO SAN DIEGO SAN DIEGO/DEL MAR SAN FRANCISCO SHANGHAI SILICON VALLEY TALLAHASSEE TAMPA TOKYO WASHINGTON, D.C. MILW_
